Title: From George Washington to Major General William Heath, 22 November 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters West-point 22d Novr 1779
        
        I received your favor of the 21st last night, and have this morning transmitted an extract respecting the want of flour, to the commissary General, requesting him to take the most immediate and effectual measures to procure a proper supply. Till this can be done, you will use the best means in your power to keep the troops in temper. The want of rain is the great reason of our deficiencies in this article. When this falls we shall be amply supplied.
        As the general objects of your command will be more within your reach at your old quarters at Mandevilles, and as you may be more at your quiet in this place, I think you had better move up, leaving the command where you are to Gen: Howe that is, provided the state of your health will admit of the change. I am Dr Sir your most ob. svt
        
          Go: Washington
        
      